DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 11/02/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-6, 9, 11-12, 15, 47-48, 50, 54-55, and 91 are pending.
Election/Restrictions
4.	Applicant’s election of Group I, claims 1-6, 9, 11-12, 15, 47-48, 50, 54-55, and 91 in the reply filed on 11/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 1-6, 9, 11-12, 15, 47-48, 50, 54-55, and 91 are pending and examined on the merits.
Priority
6.	Acknowledgement is made of applicant’s claimed domestic priority to U.S. Provisional Application No. 62/363,164, filed on 07/15/2016.
Information Disclosure Statement
7.	The IDS filed on 06/20/2019 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings/Specification

	Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
	Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;

A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
	In the instant case, Figures 1J, 5C, 5D, 5E, 5F, 8A, 8B, 9C, 9D, 10B, 12B, 13 and 14A contain sequence disclosures that encompass the definition of nucleic acid sequences.  
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description

	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

	Claims 47-48, 50, and 54-55 are drawn to a method of treating a genetic disease in a subject in need thereof, wherein the genetic disease results from a mutated gene having at least one changed nucleotide compared to a wild-type gene, wherein the method comprises contacting at least one cell of the subject with a composition comprising a targeting construct comprising a DNA sequence homologous to the wild-type gene or fragment thereof and a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the targeting sequence is recognized by the nuclease such that the mutated gene or mutated fragment thereof is replaced with the wild-type gene, or fragment thereof.
	Claim 91 is drawn to a method of altering a DNA sequence comprising contacting the DNA sequence to a targeting construct comprising an exogenous DNA sequence and more than one copy of a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the exogenous DNA sequence comprises at least one nucleotide different compared to the DNA sequence and wherein the targeting sequence is recognized by the nuclease.
Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which nuclease would be capable of use in the methods as claimed.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have 
B.	Scope of Enablement
11.	Claims 1-6, 9, 11-12, 15, 47-48, 50, 54-55, and 91 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a methods of integrating an exogenous DNA sequence and altering a DNA sequence in non-dividing cells with a CRISPR type nucleases, meganucleases, zinc finger-FokI fusions and TAL effector FokI domain fusions, does not reasonably provide enablement for all methods using all nucleases as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of 
	(A) The breadth of the claims: Claims 1-6, 9, 11-12, and 15 are drawn to a method of integrating an exogenous DNA sequence into a genome of a non-dividing cell comprising contacting the non-dividing cell with a target construct comprising the exogenous DNA sequence and a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the exogenous DNA sequence comprises at least one nucleotide different compared to the genome and the targeting sequence is recognized by the nuclease.  The scope of the claimed nucleases is unlimited.
	Claims 47-48, 50, and 54-55 are drawn to a method of treating a genetic disease in a subject in need thereof, wherein the genetic disease results from a mutated gene having at least one changed nucleotide compared to a wild-type gene, wherein the method comprises contacting at least one cell of the subject with a composition comprising a targeting construct comprising a DNA sequence homologous to the wild-type gene or fragment thereof and a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the targeting sequence is recognized by the nuclease such that the mutated gene or mutated fragment thereof is replaced with the wild-type gene, or fragment thereof.  The scope of the claimed nucleases is unlimited.

(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed nucleases capable of use in the methods as claimed is unlimited.  The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
	(F) The amount of direction provided by the inventor and (G) The existence of working examples: (F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of nucleases capable of use in methods of altering DNA and treating genetic diseases, i.e. CRISPR type 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-6, 9, 11-12, 15, 47-48, 50, 54-55, and 91 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Patent Application Publication 2016/0208243, priority to 06/18/2015; examiner cited).
14.	Claims 1-6, 9, 11-12, and 15 are drawn to a method of integrating an exogenous DNA sequence into a genome of a non-dividing cell comprising contacting the non-dividing cell with a target construct comprising the exogenous DNA sequence and a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the exogenous DNA sequence comprises at least one nucleotide different compared to the genome and the targeting sequence is recognized by the nuclease.
	Claims 47-48, 50, and 54-55 are drawn to a method of treating a genetic disease in a subject in need thereof, wherein the genetic disease results from a mutated gene having at least one changed nucleotide compared to a wild-type gene, wherein the method comprises contacting at least one cell of the subject with a composition comprising a targeting construct comprising a DNA sequence homologous to the wild-type gene or fragment thereof and a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the targeting sequence is recognized by the nuclease such that the mutated gene or mutated fragment thereof is replaced with the wild-type gene, or fragment thereof.
	Claim 91 is drawn to a method of altering a DNA sequence comprising contacting the DNA sequence to a targeting construct comprising an exogenous DNA sequence and more than one copy of a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the exogenous DNA sequence comprises at least 
15.	With respect to claim 1, Zhang et al. teach a method of integrating an exogenous DNA sequence into a genome of non-dividing cell comprising contacting the non-dividing cell with a targeting construct comprising the exogenous DNA sequence and a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the exogenous DNA sequence comprises at least one nucleotide different compared to the genome and the targeting sequence is recognized by the nuclease [see Abstract; paragraphs 0015, 0035, 0952, 1427-1428].
	With respect to claim 2, Zhang et al. teach the method wherein the exogenous DNA sequence corrects a mutation in the genome of the non-dividing cell [see Abstract; paragraphs 0015, 0035, 0221-0223, 0952, 1393, 1427-1428].
	With respect to claim 3, Zhang et al. teach the method wherein the exogenous DNA sequence causes a mutation in the genome of the non-dividing cell [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428].
	With respect to claim 4, Zhang et al. teach the method wherein the mutation is selected from a missense, nonsense, silent, insertion, and deletion [see paragraphs 0632, 0920, and 1393].
	With respect to claim 5, Zhang et al. teach the method wherein the nuclease is a CRISPR nuclease [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428].
	With respect to claim 6, Zhang et al. teach the method wherein the CRISPR nuclease is selected from Cas9, Cas3, Cpf1, C2c2, C2C1 [see paragraphs 0011 and 0206].

	With respect claim 11, Zhang et al. teach the method wherein the targeting construct, the complementary strand oligonucleotide, and a polynucleotide encoding the nuclease are contained in a lentiviral, retroviral, or an adeno or adeno-associated viral vectors [see paragraphs 0514, 0952].
	With respect to claim 12, Zhang et al. teach the method wherein the targeting sequence is specifically cleaved by the nuclease [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428].
	With respect to claim 15, Zhang et al. teach the method wherein the non-dividing cell is lymphocytes, monocytes, neutrophils, eosinophils, basophils, endothelial, epithelial, hepatocytes, platelets, and neurons [see paragraphs 0656, 1035, 1054, 1355, 1375].
	With respect to claim 47, Zhang et al. teach a method for treating a genetic disease in a subject in need thereof, wherein the genetic disease results from a mutated gene having at least one changed nucleotide compared to a wild type gene, wherein the method comprises contacting the non-dividing cell with a targeting construct comprising the exogenous DNA sequence and a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the exogenous DNA sequence comprises at least one nucleotide different compared to the genome and the targeting sequence is recognized by the nuclease [see Abstract; paragraphs 0015, 0035, 0221, 0378, 0398, 0952, 1427-1428].

	With respect to claim 50, Zhang et al. teach the method wherein the nuclease is a CRISPR nuclease [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428], wherein the CRISPR nuclease is selected from Cas9, Cas3, Cpf1, C2c2, C2C1 [see paragraphs 0011 and 0206].
	With respect to claim 54, Zhang et al. teach the method wherein the targeting sequence is specifically cleaved by the nuclease [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428].
	With respect to claim 55, Zhang et al. teach the method wherein the targeting sequence is no longer present once the mutated gene or fragment thereof is replaced with the wildtype gene or fragment thereof in the correct orientation [see Abstract; paragraphs 0015, 0035, 0221, 0378, 0398, 0952, 1427-1428].
	With respect to claim 91, Zhang et al. teach a method of altering a DNA sequence into a genome of non-dividing cell comprising contacting the non-dividing cell with a targeting construct comprising the exogenous DNA sequence and a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the exogenous DNA sequence comprises at least one nucleotide different compared to the genome and the targeting sequence is recognized by the nuclease [see Abstract; paragraphs 0015, 0035, 0952, 1071, 1427-1428].
Conclusion
16.	Status of the claims:
	Claims 1-6, 9, 11-12, 15, 47-48, 50, 54-55, and 91 are pending.
	Claims 1-6, 9, 11-12, 15, 47-48, 50, 54-55, and 91 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656